In proceedings pursuant to article 7 of the Real Property Tax Law, petitioners appeal from an order of the Supreme Court, Westchester County, entered April 15, 1975, which denied their motion for leave to amend their protests and petitions so as to correct errors made in calculating the appropriate assessment reduction. Order reversed, without costs or disbursements, and motion granted. Petitioners *734seek to amend the petitions and protests by which they commenced these proceedings under article 7 of the Real Property Tax Law. The general purpose of such proceedings is to determine the true value of property and to determine whether the assessment fairly represents a proportionate share of the aggregate tax burden. It is consistent with the general purpose of these proceedings, and with the modern trend of liberal pleadings, that petitioners’ motion should be granted. There has been no showing of prejudice to respondents. The exact amount of the reduction which petitioners seek is not a requisite of jurisdiction. Allowing amendment of the petitions in these proceedings will not affect the course thereof and will probably not affect the method of proof. Latham, Acting P. J., Hargett, Rabin, Titone and Hawkins, JJ., concur.